Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 5, 8-13, 15, 18-19, 21, 26, 29 are pending.  
Priority
Instant application 17296440, filed 04/28/2021 claims benefit as follows:

    PNG
    media_image1.png
    73
    401
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS(s) received 05/24/2021 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 112 first paragraph rejection is withdrawn.
	With respect to the 103 rejection, Applicant argues that one skilled in the art would not have a reasonable expectation that the reagents of the two references could be combined.  Applicant argues that the temperatures in the ‘597 publication are harsh, however at page 8, the ‘597 publication teaches particularly preferred at 20-200 degree C which overlaps with room temperature.  Thus, this argument has been considered but is not found to be persuasive.
	With respect to catalysts and hydrogen gas, the argument in the 103 rejection is that the catalyst could be substituted.  Further, the claims fail to require the limitations being argued.  For example, the claims fail to recite NADH as a hydrogen transfer agent, or exclude hydrogen from the claims.  Further, the pressures in the ‘597 publication overlap with 1 atm, given the range recited in pascals.  Thus, one would expect overlapping pressures in both references.  Thus, these arguments have been considered and are not found to be persuasive.  With respect to vanadium one would expect at the temperatures and pressures allowed by the art to function as a reducing agent.  Applicant argument with respect to a reasonable expectation of success have been considered but are not found to be persuasive for at least the reasons above.  It should be noted that there is no teaching in the primary reference of use of NADH, however, that limitation is not in the claim.  Such an amendment would require additional search.
	Applicant request to hold the double patenting rejection in abeyance is noted.  Since no arguments are made, the rejection is maintained.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 13, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-1996036597A (“the ‘597 publication) in view of the article to Miller et al. (“the Miller article”, Molecules, 2018, 23, 211).
The ‘597 publication teaches that the reduction of aromatic nitro compounds is improved with vanadium as an additive.

    PNG
    media_image2.png
    184
    488
    media_image2.png
    Greyscale

	The ‘597 publication fails to teach an additional biocatalyst instead of palladium on carbon for example.
	The Miller article teaches that nitroreductases are known to reduce aromatic nitro compounds.
	
    PNG
    media_image3.png
    238
    571
    media_image3.png
    Greyscale
.
Thus, both the primary reference and the secondary reference teach that the disproportionating agent and the biocatalysts are known separately one is taught to improve nitro reduction and one is taught to reduce nitro aromatic compounds.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong C of KSR applies – use of a known technique to improve a method.  In this case, vanadium is known to improve aromatic nitro reduction to amines and nitroreductase is known to reduce aromatic nitro compounds in fair yields.  When adding vanadium one would predict that yields would increase. 
Alternately, prong B of KSR applies – substituting one known catalyst for another.  The primary reference teaches Pd/C as a catalyst and the secondary reference teaches nitroreductase as a catalyst.  One could substitute one for the other and would predict that some aromatic amine would be formed.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to the dependent claims, the primary reference teaches vanadium oxide which covers claims 2-5.  The secondary reference teaches nitroreductase (claim 7).  With respect to claim 13, the primary reference shows that the mechanism can go through this intermediate.  With respect to claim 15, the products are isolated in the primary reference.  With respect to claim 21, overlapping ranges are taught for example 20-200 degrees C is preferred.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 5, 8-13, 15, 18-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17309727 (“the 727 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘727 application teach the method steps the disproportionation agent, the biocatalysts, and nitroaromatic compounds for reduction.  Further, the claims of the ‘727 application teach vanadium and other metals, and overlapping polypeptides.  The claims of the ‘727 application further teach species which would read on the generic substrate claims of the instant application.  Further, the claims of the ‘727 application teach pH levels and temperatures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622